         Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 1 of 12




R. Daniel Fleck (WSB # 6-2668)
M. Kristeen Hand (WSB # 6-3544)
Sarah Kellogg (WSB # 7-5355)
THE SPENCE LAW FIRM, LLC
15 South Jackson Street
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 (Fax)
fleck@spencelawyers.com
hand@spencelawyers.com
kellogg@spencelawyers.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., M.D.,

       Plaintiff,
                                            Civ. No. 19-CV-48-F
       v.

JOHN HENRY SCHNEIDER, JR. and
MEDPORT, LLC,

       Defendants.


       PLAINTIFF’S MOTION TO COMPEL MEDPORT, LLC TO RESPOND TO
                              DISCOVERY

       Plaintiff, by and through his counsel, R. Daniel Fleck, M. Kristeen Hand, and Sarah A.

Kellogg of THE SPENCE LAW FIRM, LLC, hereby files his Motion to Compel Defendant MedPort,

LLC to Respond to Discovery, and states as follows:

       This case arises because of disparaging and confidential posts that Defendant John Henry

Schneider, Jr. made on a website, www.healthcare-malpractice.com, owned by his now defunct

company, Defendant MedPort, LLC, in violation of the parties’ 2012 Settlement Agreement.



                                                                                             1
        Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 2 of 12




Plaintiff served discovery requests on MedPort on January 24, 2020 and MedPort responded to

several of the requests by stating that due to Mr. Schneider’s incarceration, MedPort was unable

to access responsive documents or information.       MedPort’s counsel represents that he is

continuing to work on gaining access to responsive information and may supplement MedPort’s

discovery responses. However, it has now been more than four weeks since the parties’ informal

discovery conference with Judge Carman and Plaintiff has not received any supplemental

responses from MedPort, nor any affirmation of MedPort’s intent to respond fully to discovery.

Accordingly, Plaintiff respectfully asks the Court to issue an order requiring Mr. Schneider to

grant MedPort’s counsel access to MedPort’s files, and requiring MedPort to provide complete

answers to Interrogatories 1–2 and complete responses to Requests for Production 12–13.

                                         I. BACKGROUND

       By way of background, Plaintiff named MedPort in this case because MedPort owned the

website www.healthcare-malpractice.com, which Mr. Schneider used as a vehicle to post the

disparaging and confidential content at issue in this case. MedPort was formed on May 1, 2012,

less than a week before Mr. Schneider and Dr. Biles agreed to their Settlement Agreement.

ECF# 74-1 (Sealed Copy of Settlement Agreement); Ex. A, MedPort Articles of Organization.

In negotiating the settlement, Dr. Biles was concerned that Mr. Schneider might use his

corporate and trust entities to bypass his obligations under the Agreement, so all of Mr.

Schneider’s known entities were made a party to the Agreement.1 See ECF #74-1, at 1.

       MedPort was not expressly referenced in the Settlement Agreement because Mr.

Schneider did not disclose MedPort’s existence.      MedPort was, however, incorporated by

reference, as the Agreement states that none of the parties would disparage Dr. Biles through


1
       These entities included John H. Schneider, M.D., P.C., Northern Rockies NeuroSpine,
P.C., BSC, LLC, and Schneider Limited Partnership.

                                                                                              2
         Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 3 of 12




“surrogates.” Id. at ¶ 6. Furthermore, “traditional principles of state law allow a contract to be

enforced by or against nonparties to the contract through assumption, piercing the corporate veil,

alter ego, incorporation by reference, third party beneficiary theories, waiver, and estoppel.” 21

WILLISTON ON CONTRACTS § 57:19 (4th ed.).

       Plaintiff believes discovery will show that MedPort was used as a surrogate to bypass Mr.

Schneider’s obligation under the Settlement Agreement — and therefore, in addition to being

incorporated into the Agreement by reference, MedPort is bound to the Agreement under the

doctrines of estoppel and alter ego. Indeed, during Mr. Schneider’s bankruptcy proceeding, the

Bankruptcy Trustee initiated adversary proceeding No. 15-00015, which alleged “a complex

fraudulent scheme whereby Debtor John Henry Schneider, with the assistance of members of his

family, attempted to employ a web of entities, trusts, and transfers to hide his personal assets

from creditors.” Ex. B, Adversary Complaint, at 2. MedPort was specifically identified as an

entity created to defraud Mr. Schneider’s creditors and the Trustee alleged that MedPort was Mr.

Schneider’s alter ego. Further, Mr. Schneider filed pleadings in this action stating, “MedPort is

nothing more than an alter ego of John H. Schneider alone.” ECF # 21, at ¶ 14, see id. at ¶¶ 6, 20,

21 (also referring to MedPort as an alter ego).

       The full story of MedPort is difficult to piece together at this juncture, because Plaintiff

has only portions of information. For example, Mr. Schneider’s most recent supplemental

response to Interrogatory 6 states that MedPort remained in good standing in Wyoming from

2013–2018, and “[a]t no time during this period was John Schneider an officer or shareholder of

this corporation . . . .” Ex. C, Schneider Second Supp. Resp. at ROG 6. Curiously, Mr.

Schneider then claims that in 2018, MedPort’s “shareholders and officers relinquished their

positions and claims,” so Mr. Schneider, despite having no prior ownership of MedPort, became




                                                                                                 3
          Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 4 of 12




the sole owner of MedPort, and he distributed all of MedPort’s assets to “John Schneider MD.2”

Id. The Wyoming Secretary of State’s website reveals that MedPort is a “delinquent” LLC, with

no registered agent. Ex. D, Screenshot (Apr. 22, 2020).

        Against this background, Plaintiff served discovery requests on MedPort on January 24,

2020. The Requests sought information relating to various defenses raised in MedPort’s answer

and also focused on discovering the relationship between Mr. Schneider and MedPort to support

Plaintiff’s claim that MedPort is bound by the Settlement Agreement. Because MedPort takes

the position that Mr. Schneider’s incarceration prevents it from reviewing responsive information

and providing accurate and complete discovery response, Plaintiff now files this Motion to

Compel.

                              II. LOCAL RULES 7.1 & 37.1 CERTIFICATION

        Pursuant to Local Rules 7.1 and 37.1, on March 19, 2020 Plaintiff’s Counsel mailed a

letter to MedPort’s Counsel, setting forth the basis of Plaintiff’s discovery objections. A copy of

that letter is attached hereto as Exhibit E. Next, Counsel for Plaintiff conferred orally with

Counsel for MedPort about Plaintiff’s discovery objections on March 20, 2020. The parties then

attended an informal discovery conference with Judge Carman on March 23, 2020 and Judge

Carman granted Plaintiff permission to file this Motion. Plaintiff understands (and appreciates)

that Defendant may voluntarily supplement its responses while this Motion is pending. However,

to date Defendants’ Counsel has been unable to provide a concrete answer as to how and when

MedPort intends to supplement its responses. Therefore, given impending expert deadlines,

Plaintiff was left with no choice but to file this Motion.

                                        III. LEGAL STANDARDS


2
         Plaintiff is not clear if this is a reference to Mr. Schneider, in his personal capacity, or his
entity, John Schneider, MD, PC.

                                                                                                        4
         Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 5 of 12




       Federal Rule of Civil Procedure 26 governs the scope of discovery. The Rule provides:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties'
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence
       to be discoverable.

Fed. R. Civ. P. 26(b)(1).

       Parties have a responsibility to conduct a “reasonable inquiry” into documents and

information within their possession, custody, or control before responding to discovery requests.

Fed. R. Civ. P. 26 (g)(1)(A) (an attorney who signs a discovery response certifies that “to the

best of the person’s knowledge, information, and belief formed after a reasonable inquiry,” the

response “is complete and correct as of the time it is made.”) (emphasis added); Pearson v.

Weischedel, No. No. 09-CV-084-B, 2010 WL 11618778, *2 (D. Wyo. Nov. 5, 2010)

(“Defendant has an affirmative duty to make a reasonable inquiry into the existence of the

materials sought by [a discovery] request.”). “Courts have universally held that documents are

deemed to be within the possession, custody or control if the party has actual possession, custody

or control or has the legal right to obtain the documents on demand.” Pearson, No. 09-CV-084-

B, 2010 WL 11618778 at *1.

       Objections to discovery requests must be timely stated with specificity and any objections

that are not so stated, may be deemed waived. See Fed. R. Civ. P. 33(b)(4) (“Any ground not

stated in a timely objection is waived”); Fed. R. Civ. P. 26 (b)(5)(A) (a party must specifically

state a claim of privilege or trial protection); Fed. R. Civ. P. 37(d)(1) (allowing sanctions when a

party fails to timely object to a discovery requests); Millward v. Bd. of Cnty. Comm’r of the Cnty.

of Teton, Wyo., No. 17-CV-117-SWS, 2018 WL 9371673, * 2 (D. Wyo. July 17, 2018) (slip



                                                                                                  5
         Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 6 of 12




opinion) (holding that Court’s have “considerable discretion” to “deem a party has waived

objections to discovery as a sanction for violating the discovery process.”).

                                           IV. ANALYSIS

   1. MedPort has an obligation to respond to discovery despite Mr. Schneider’s
      incarceration.

       Throughout its discovery responses, MedPort repeatedly stated that it was unable to

review responsive materials because of Mr. Schneider’s incarceration. As an overarching matter,

Plaintiff is concerned that MedPort’s attorneys have not meaningfully searched for and reviewed

responsive information in answering Plaintiff’s first set of discovery, and therefore MedPort’s

responses fall short of Rule 26(g)(1)’s “reasonable inquiry” requirement. Earlier in this case, the

Court rejected MedPort’s request for a stay pending Mr. Schneider’s release from prison. ECF #

44, Motion for Stay; ECF # 59, Order Denying Stay. The same logic now compels MedPort to

participate meaningfully in discovery. See Adams v. Warren Analytical Lab., Inc., No. 05-cv-

01536-EWN-MEH, 2007 WL 1725247, * 2 (D. Col. 2007) (holding that an incarcerated party

must still follow the discovery rules). Accordingly, Plaintiff respectfully requests that the Court

order Mr. Schneider to make MedPort’s files available to MedPort’s attorneys so they can

conduct a “reasonable inquiry” and fully respond to discovery.

   2. MedPort should answer Interrogatory 1 and state the basis for its denial of certain
      requests for admissions.

       More specifically, the Court should order MedPort to answer Interrogatory 1, which

asked for the “basis of [MedPort’s] failure to admit” Requests for Admission No. 3–9. Ex. F,

Discovery at ROG 1. MedPort did not object to this interrogatory — it merely stated that it

could not provide an answer because Mr. Schneider’s incarceration prevented it from obtaining

responsive information:

       As a consequence of John Schneider’s current incarceration with the federal BOP,


                                                                                                 6
        Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 7 of 12




       Schneider is unable to access any files in his possession as the owner of
       www.healthcare-malpractice.com and former owner of Medport and therefore
       cannot supply documents or cite factual and provable time lines in order to
       accurately respond to this interrogatory on behalf of Medport.

Id. MedPort also did not object to the Requests for Admissions No. 3–9. Id. at RFA 3–9.

       If MedPort truly has no facts in its possession to support its denial of these requests for

admissions, Federal Rules of Civil Procedure 11 and 36 require MedPort to admit the requests.3

See Fed. R. Civ. P. 11(b)(4) (an attorney signing a paper represents that “the denials of factual

contentions are warranted on the evidence or, if specifically so identified, are reasonably based

on belief or lack of information.”) (emphasis added); Fed. R. Civ. P. 36(4) (“A denial must fairly

respond to the substance of the matter . . . .”). Otherwise, MedPort should conduct a reasonable

inquiry and answer Interrogatory No. 1 by providing the factual basis of its denials.          See

Telemedia Commc’n, Inc. v. St. Francis Inv. Prop., L.P., No. No. 8:07-cv-1112-T-17MAP, 2007

WL 9723859, * 1 (M.D. Fl. Oct. 3, 2007) (“[A] party propounding requests for admission may

also propound an interrogatory asking for an explanation of the denial.”).

    3. MedPort should answer Interrogatory No. 2 and identify the basis for its disclosure
       of eighty-four different individuals in its initial disclosure statement.

       Next, MedPort’s initial disclosure statement designated eighty-four different individuals

as “likely to have discoverable information that the disclosing party may use to support its claims

or defenses,” but MedPort provided no contact information for these individuals and no details

3
        Requests for admissions No. 3–9 are based on facts alleged by the Bankruptcy Trustee in
adversary proceeding No. 15-00015 (Mont. Bankr. Case No. 14-61357), which is attached hereto
as Ex. B. These requests are probative of whether MedPort was Mr. Schneider’s alter ego. For
example, Request for Admission No. 3 asks MedPort to admit that it paid rent for Mr.
Schneider’s home in California, Request for Admission No. 4 asks MedPort to admit that it paid
Mr. Schneider’s living expenses, Request No. 5 seeks an admission that MedPort purchased Mr.
Schneider’s home in Encinitas, CA, Request No. 6 seeks an admission that Mr. Schneider lived
in said home, and Request No. 7 sought an admission that he paid no rent to do so. Ex. F,
Discovery, at RFA 3–7; Ex. B, Adversary Complaint, at ¶ 57 (“MedPort directly pays rent for
Debtor’s and Debtor’s wife’s home in California, as well as living expenses.”) & ¶ 75 (alleging
that MedPort used $1.8 to purchase a residence for Mr. Schneider in Encinitas, CA).

                                                                                                 7
          Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 8 of 12




about the types of information the individuals are likely to have — MedPort simply listed eighty-

four names.      Ex. G, MedPort Rule 26 Disclosure at 1–5.           Accordingly, Plaintiff served

Interrogatory No. 2, which asked MedPort to “describe the discoverable information that each

individual [listed in MedPort’s Rule 26 disclosure] is likely to have and identify any

conversations that you have had with these individuals about the facts at issue in this case.” Ex.

F, Discovery at ROG 2. In response, MedPort stated:

         As a consequence of John Schneider’s current incarceration with the federal BOP,
         Schneider is unable to access any files in his possession as the owner of
         www.healthcare-malpractice.com and former owner of Medport and therefore
         cannot supply documents or cite factual and provable time lines in order to
         accurately respond to this interrogatory on behalf of Medport.

Id.

         Federal Rule of Civil Procedure 26(a)(1)(A)(ii) required MedPort to state in its initial

disclosure “the subjects of [discoverable information]” that each disclosed individual is likely to

have. See Fed. R. Civ. P. 26(a)(1)(A)(ii). This interrogatory asks little more than compliance

with the self-executing discovery rules. Plaintiff respectfully requests that the Court compel

MedPort to fully answer Interrogatory No. 2.

      4. MedPort should provide information about its “winding down” process in response
         to Request for Production No. 12.

         In light of Mr. Schneider’s representations that he has distributed all of MedPort’s assets,

Request No. 12 sought “documents evidencing MedPort’s ‘winding down,’ including but not

limited to minutes from board meetings discussing the ‘winding down’ process.”                Ex. F,

Discovery at RFP 12. MedPort did not object to this request — once again it simply stated that it

did not have access to responsive documents due to Mr. Schneider’s incarceration:

         As a consequence of John Schneider’s current incarceration with the federal BOP,
         Schneider is unable to access any files in his possession as the former owner of
         Medport and therefore cannot supply any additional documents at this time other
         than what has already been provided herein. Notwithstanding, Medport directs


                                                                                                   8
          Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 9 of 12




         Plaintiff to the Wyoming Secretary of State for any documents related to the
         ‘winding down’ of MedPort, LLC, including the resignation of its Registered
         Agent, failure to renew its Annual Report, and administrative dissolution.

Id.

         Plaintiff anticipates that documents responsive to this request (such as documents

transferring ownership of healthcare-malpractice.com) may be relevant to MedPort’s defense

that healthcare-malpractice.com was “owned exclusively by” Mr. Schneider at the time of his

disparaging postings. ECF # 32, at ¶ 36. Further, the Wyoming Limited Liability Company Act

provides that once the assets of a dissolved LLC have been distributed, a claim against the LLC

may be enforced against the dissolved LLC’s members or transferees. See W.S. § 17-20-704(d).

In light of Mr. Schneider’s representations that all of MedPort’s assets have been distributed,

responsive documents showing how and when MedPort’s assets were distributed, may also be

relevant to identifying other parties potentially liable for any judgment in this case. Plaintiff

respectfully requests that the Court compel Mr. Schneider to fully respond to Request for

Production 12.

      5. MedPort should provide documents responsive to Request for Production No. 13,
         which are likely to show that MedPort is Mr. Schneider’s alter ego and therefore
         bound by the Settlement Agreement.

         Finally, Request for Production 13 sought “all documents produced by MedPort, LLC in

the bankruptcy case In re Henry Schneider, Case No. 14-61357 (Mont. Bankr.), or any

associated adversary proceeding (including but not limited to Adversary No. 15-00015).” Ex. F,

Discovery at RFP 13. MedPort responded as follows:

         MedPort objects to this discovery request to the extent the information requested
         can be obtained from some other source that is more convenient and less
         burdensome. Propounding Party may acquire this information by requesting these
         documents from the Court. MedPort further objects that this discovery request is
         overly broad and unduly burdensome and not reasonably calculated to lead to
         admissible evidence due to the fact the bankruptcy is unrelated to this matter and
         the request is not proportionate to the needs of the case. As a consequence of John


                                                                                               9
        Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 10 of 12




       Schneider’s current incarceration with the federal BOP, Schneider is unable to
       access any files in his possession as the owner of www.healthcare-
       malpractice.com and former owner of Medport and therefore cannot supply any
       additional documents at this time other than what has already been provided
       herein.

Id. Counsel has since represented that MedPort is attempting to receive responsive documents

from Mr. Schneider’s bankruptcy counsel, but that law firm has so far refused to produce the

documents.

       It appears that during the bankruptcy, MedPort and/or Mr. Schneider provided the

Trustee with documents that prompted the Trustee to file an adversary proceeding alleging that

MedPort was Mr. Schneider’s alter ego.        Here, an alter ego determination would support

Plaintiff’s argument that MedPort is bound by the Settlement Agreement. Accordingly, the

documents are highly relevant to the claims at issue in this case. Further, MedPort has not

carried its burden to show that the cost of production of these materials is disproportionate the

needs of the case — presumably these documents can be easily obtained from MedPort’s own

files or from its bankruptcy counsel. See Sinclair Wyo. Ref. Co. v. A&B Builders, Ltd., No. 15-

CV-91-ABJ, 2017 WL 10309306, at *5 (D. Wyo. Oct. 31, 2017) (“The burden to prove

disproportionality remains with the party resisting discovery.”). Plaintiff respectfully requests

that the Court compel Mr. Schneider to fully respond to Request for Production 12.

                                           V. CONCLUSION

     Plaintiff understands that Mr. Schneider’s incarceration makes it difficult for him to access

responsive information. However, Mr. Schneider should provide MedPort’s attorneys access to

MedPort’s files so that they may comply with Rule 26 and fully respond to discovery. For all of

these reasons, Plaintiff respectfully requests that the Court issue an order compelling MedPort to

fully respond to Plaintiff’s First Combined Discovery.

     Dated this 23rd day of April, 2020.            _/s/ Sarah A. Kellogg________


                                                                                               10
Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 11 of 12




                                  R. Daniel Fleck (WSB # 6-2668)
                                  M. Kristeen Hand (WSB # 6-3544)
                                  Sarah A. Kellogg (WSB # 7-5355)
                                  THE SPENCE LAW FIRM, LLC
                                  15 South Jackson Street
                                  P.O. Box 548
                                  Jackson, WY 83001
                                  (307) 733-7290
                                  (307) 733-5248 (Fax)
                                  fleck@spencelawyers.com
                                  hand@spencelawyers.com
                                  kellogg@spencelawyers.com




                                                                    11
        Case 2:19-cv-00048-NDF Document 81 Filed 04/23/20 Page 12 of 12




                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing Motion to Compel with the Clerk of the

Court using the CM/ECF system which will send notifications of such filing to the following

addresses:

       Adam H. Owens
       Gregory G. Costanza
       Granite Peak Law LLC
       PO Box 635
       Bozeman, MT 59771
       406-530-9119
       adam@granitepeaklaw.com
       gregory@granitepeaklaw.com

       Attorneys for MedPort, LLC

And also, I certify this was sent via U.S. Mail to:

       John H. Schneider, Jr.
       Reg # 64084298
       Metropolitan Correction Center
       808 Union Street
       San Diego, CA 92101

       Pro Se



Dated this 23rd day of April, 2020.

                                              __/s/ Sarah A. Kellogg _________________
                                              R. Daniel Fleck (WSB # 6-2668)
                                              M. Kristeen Hand (WSB # 6-3544)
                                              Sarah A. Kellogg (WSB # 7-5355)
                                              THE SPENCE LAW FIRM, LLC
                                              15 South Jackson Street
                                              P.O. Box 548
                                              Jackson, WY 83001
                                              (307) 733-7290
                                              (307) 733-5248 (Fax)
                                              fleck@spencelawyers.com
                                              hand@spencelawyers.com
                                              kellogg@spencelawyers.com



                                                                                              12
